DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-2 and 10-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tsukuda et al. (US 2010/0252426 A1).

Regrading claims 1-2 and 10-14, Tsukuda teaches wherein a method for manufacturing a porous sheet comprises a step of laminating a porous substrate containing non-fibrillar fibers having an average fiber diameter of 0.01-10 μm and a porous support, a step of impregnating the laminated body of the porous substrate and the porous support with a polymer solution having an organic solvent as the main medium, a step of allowing a surface of the porous support to come in contact with an aqueous solution so as to allow precipitation of a net-like structural body composed of a polymer which entangles with the non-fibrillar fibers having an average fiber diameter of 0.01-10 μm, at a surface and at an internal of the porous substrate, and a step of peeling off the porous support from the porous substrate. (Abstract, [0057], [0059] and [0070]).  After the porous substrate is impregnated with the polymer solution, it is preferable that the excess polymer solution on the surface of the porous substrate is removed ([0092]). As the method for removing the excess polymer solution, a method which squeezes out the polymer solution by allowing the porous substrate to go through between two rolls, and a method which scratches off the polymer solution with a blade can be mentioned ([0092]). 
The porous support may be peeled off from the porous substrate, followed by washing of the porous substrate with water and drying thereof, or it may first be washed with water and dried, followed by peeling off of the porous support from the porous substrate ([0087] and [0095]).  

Tsukuda teaches that, as the polymer which composes the net-like structural body, polyamide, polyethersulfone, polyamide imide, polyimide, acryl, polyether ether ketone, polyetherimide, polycarbonate, polyvynilidene fluoride and cellulose can be mentioned ([0063]).  Tsukada also teaches that the thickness of the net-like structural body is preferably 0.01-10 μm, more preferably 0.1-5 μm ([0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsukuda et al. (US 2010/0252426 A1), as applied to claim 1 above), in view of Chu et al. (US 2009/0078640).
Regarding claims 3-9, Tsukuda remains as applied above.
Tsukuda does not explicitly disclose wherein the cellulose-based nanofibers are present in an amount from 0.001 to 0.500% by mass terms of solid content concentration with respect to the total mass of the dispersion liquid (Abstract). 
However, Chu discloses membranes having a coating layer comprising cellulose or cellulose derivative and a porous support comprising nanofibers prepared by a process of coating a solution comprising cellulose or a cellulose derivative dissolved in an ionic liquid on to a porous support layer.  Chu discloses a cellulose solution having a concentration of about 0.01 % (w/w) to about 1 % (w/w) ([0064] and ([0076]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the solution of Tsukuda with a cellulose content of 0.001 to 0.500% by mass terms of about 0.01 % (w/w) to about 1 % (w/w) in order to obtain membranes that are useful as fluid separation membranes such as ultrafiltration membranes, nano filtration
membranes, reverse osmosis membranes, and forward osmosis membranes ([0003], [0064] and ([0076]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789